Hiscock, J.
This action is brought to recover damages for the death of plaintiffs intestate, alleged to have been caused through the negligence of defendant. Several grounds of negligence are alleged. Upon the argument of the motion an agreement was reached between the counsel as to what should be done in the way of serving a bill of items of the alleged negligence of the. defendant in all respects save one. The accident was caused by a rear end collision of one freight train with another. Amongst other things, it is alleged that the defendant “ wrongfully and negligently failed to provide said Field with competent temperate coemployees and with a sufficient number to handle its train and cars.” A large number of employees must necessarily have been engaged in the operation of the trains and tracks which were involved in this accident. It requires a large amount of investigation and very often a large number of witnesses to enable a defendant to be prepared to defend the character of an employee. I think it would be too burdensome to require this defendant to institute such investigation and make such preparation in the case of a large number of employees as it would be forced to do, unless some previous indication was given of the particular ones who were to be subjected to criticism by the plaintiff, and that, therefore, it is proper that plaintiff should furnish defendant with the necessary particulars, indicating by name or by the positions which they held at the time of the accident the employees whose competency she proposes to question upon the trial of the case.
It was suggested upon the argument that the affidavit by one of the defendant’s attorneys as to the necessity for a bill of particulars was not sufficient, but that such affidavit should have been made by one of the officers of the defendant. I think, however, that the affidavit furnished was sufficient and gives sufficient reasons for its being made by the attorney rather than some other officer of the defendant.
Ordered accordingly.